BETTS, District Judge
(charging jury). 1. The true construction of this parent is. that it secures an improvement in the use in combination of oxalates, or oxalic acid, and Prussian blue, in the manner pointed out in the specification, lor the purpose of manufacturing a coloring matter, and rendering the color more applicable to dyeing, staining, and writing.
2. The patent is valid to this end, if the proofs show that the plaintiff is the first and original inventor of the composition claimed, and that it is useful for the purposes described in the patent.
3. A claim in the patent for more than that plaintiff was the first and original discoverer and inventor of, will not avoid it as to that which is new; and if his process in the separate preparation of either of the ingredients named in his patent was before known or used, yet, if his combination of them is new, and the result produced is new and useful, his patent is valid.
4. A mere abstract discovery or knowledge, by others, of the preparation of Prussian blue, as described in the patent, or the properties and effect- of oxalic acid, in combination with Prussian blue, unless such knowledge was in actual practical use prior to plaintiff’s discovery, will not defeat his patent.
5. Any prior discovery, and practical use of the subject patented, however small and limited such use was. will defeat the patent. unless such use was secret and confined to the knowledge of the discoverer alone.
6. The patent will be defeated if the proofs show that the coloring fluid claimed thereby has been before produced by the same combination of ingredients, whether the product was intended for or applied to the same purpose and use as that contemplated by plaintiff, or not; or whether or not the product was less complete and perfect, in all respects, than that of the patentee.
T. If the plaintiff’s patent is sustained, the use of labels by the defendants, counterfeiting his, affords no ground for damages in this action. The jury must give damages only to cover the injury sustained by the plaintiff by means of the manufacture and sale, by defendants, of coloring matter made in violation of his patent.
The jury found a verdict for plaintiff, $2.000 damages.